Title: To James Madison from Richard Mentor Johnson, 28 July 1808
From: Johnson, Richard Mentor
To: Madison, James



Sir,
Scott County, Kentucky.  28 July 1808

Inteligence has just been received by me that Judge Bruin of the Mississippi Territory has resigned his commission.  Having this day had a conversation with John Munroe Esqr circuit Judge in this State upon his willingness to fill that office; I have thought it my indispensible duty to recommend him to you as the Successor to this judicial vacancy.  I am informed by him that he has a personal acquaintance with the President and yourself.  This will Supercede the necessity of my Saying much in his favour, which I could do with candour & Truth so far as my observations have extended.  John Munroe Esqr has acted in this State as circuit Judge for several Years.  I believe no person in the judicial department has meet with the same applause & approbation of the people.  I bilieve he possesses most of those qualifications which constitute the correct, the firm & inteligent Judge.  I have attended some of the Courts of his Circuit & speak from actual observation.  He is a revolutionary Patriot & correct in his political Sentiments.  He is a republican & has considerable influence as a Politician.  This I am convinced will go with him to the Territory, which may be of some importance, in the present distracted State of the people.  I am convincd his appointment upon experiment would be useful & meet general approbation.  On account of his Health he wishes to reside in a Warm Climate.  Tho attached to Jude Munroe as a man, the duty I feel in this recommendation is the strongest motive.  If from an examination of the recommendation the President Can make a Better choise, I feel no solicitude for Judge Munroe.  I know, that the President will always be governed by wisdom in making a Selection for office and if not decived by others the appointments would always be judicious.  I have the same confidence in you whre you make any recommendations to office.  I shall always feele more for the administration & my Country in making recommendations, that any wish to promote an individual.
As it respects this part of the U States, I can communicate nothing very interesting.  We are convulsed with various local factions all having different views.  But as it concerns the measures of the General Government we are firmly united.  The Administration is popular beyond calculation.  The division of our representatives in Congress upon measures adopted has produced no change in public opinion except to find out a few disaffected who had concealed their real Sentiments; but which has more firmly united the Whigs.  The people are willing to Suffer every privation which pacific measures may produce, or actively take up arms in Defence of their nation.  The confidence of the people in the administration increases.  With sentiments of high consideration & regard I continue your real Friend.

Rh. M. Johnson.

